Citation Nr: 0002066	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy including claimed as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for an adjustment 
disorder with depressed moods and generalized anxiety 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972, and from January 1975 to November 1979.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, in 
June 1997.  The RO denied entitlement to service connection 
for the disabilities at issue.

The issues of entitlement to service connection for PTSD, 
adjustment disorder with depressed mood, and generalized 
anxiety disorder are addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  The claim for service connection for peripheral 
neuropathy including claimed as secondary to exposure to 
herbicides is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.
CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
hearing is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for peripheral 
neuropathy including claimed as secondary to exposure to 
herbicides is not well-grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 


Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In essence, then, the threshold question to be answered in 
any case is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  If not shown during service, service 
connection may be granted for organic disease of the nervous 
system if shown to a compensable degree within a year of 
service separation.  38 U.S.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Special Criteria

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  If a veteran currently meets the criteria of 
38 C.F.R. § 3.385, he has a hearing loss disability.  The 
veteran does not have to have a hearing loss disability 
during service in order to warrant a grant of service 
connection.  Rather, the issue is whether, pursuant to 38 
C.F.R. § 3.303(d), any current hearing loss disability is a 
chronic disorder attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1999) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1999).  

[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, Agent Orange, etc., are all terms that 
are used fairly interchangeably to reflect the basic 
properties of the chemicals to which a veteran may have been 
subjected while in Southeast Asia during a given period of 
time, and which was the alleged source of alleged given 
(stated) disability.]

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1999) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer, 
acute and subacute peripheral neuropathy, multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1999).  




These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneiform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6) (1999).  Additions were made effective November 
7, 1996 to add presumptive service connection for acute and 
subacute peripheral neuropathy and prostate cancer.

[The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994); and 64 Fed. Reg. 211 (November 2, 
1999)].

Provisions of 38 C.F.R. § 3.307(6)(iii) (1999) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

In that regard, the Court has also held that if the listed 
disease is not present, there is no presumption of a nexus by 
virtue of the service.  See, e.g., McCartt v. West, 12 Vet. 
App. 164 (1999).  In such a case, of course, special 
presumptions, etc. and/or other standards do not necessarily 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to dioxin 
exposure and the legislative and other machinations 
associated therewith, the Court held that plausible medical 
evidence of the existence of a current presumptively service-
connected disease with an open-ended presumption period is 
sufficient to present a well-grounded service connection 
claim as to that disease.  The case also holds that the 
presence of the disease would carry with it the presumption 
of nexus to service as well.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1996).

Factual Background

In short, service medical records show no pertinent 
disabilities other than specified below. 

At the time of the veteran's entrance examination in April 
1969, he gave a history of prior head injury at age 7.  
Thereafter, he reported a long history of repeated pre-
service head injuries with concussions, and said that he had 
developed headaches thereafter.  The veteran reported that 
before service, on some occasions, along with these 
headaches, he had also had almost prodromal-type symptoms 
involving numbness of his hands, sometimes prior to other 
symptoms including visual impairment and headaches.  

In November 1970, the veteran had one of the aforecited 
episodes with left hand numbness, and then numbness in the 
right hand and arm, decreased right eye visual acuity and 
severe headache.  At that time, the veteran reported that he 
had had a normal electroencephalogram (EEG) some 2 years 
before.  It was felt that he might have a cervical vertebral 
disc or questionable petit mal seizures, and a further 
neurological evaluation was recommended.

In May 1971, the veteran underwent the neurological consult 
requested in November 1970 after complaining of similar 
symptoms to those claimed on that prior occasion.  
Examination was normal and it was felt that he was 
experiencing a classic migraine for which Cafergot was 
prescribed.  Skull X-ray was negative.

On examination for separation in December 1971, the veteran 
reported the visual disturbances and other symptoms 
associated with the preservice head injuries.

On VA examination in July 1972 (between periods of service), 
the veteran had no pertinent complaints.  There was said to 
be no hearing loss, and the neurological examination was 
normal.  

On an examination in January 1975 for his second entrance 
into service, the veteran again reported a history of head 
injuries including at age 7, but otherwise reported no 
particular disabilities and no pertinent abnormalities were 
described on examination.  The examiner noted his history of 
head injury involving concussions in the 2nd, 3rd and 4th 
grades for which he had been seen by a civilian physician.  

No further disabilities were claimed or noted in service 
records.

The veteran underwent the first of a series of civil service 
physical examinations for employment in March 1981 (for a 
security position).  He was then described as generally 
healthy.  Other than being overweight, his physical condition 
was said to be "good-excellent".  

On a National Guard related examination in August 1983, an 
authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
25
LEFT
10
5
5
15
15

On a physical examination in March 1985, the veteran reported 
having had concussions in the 1960's.  An audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
5
5
0
10
15

There were no pertinent complaints or abnormal findings on 
examination.

On examination in March 1987, there were no pertinent 
complaints or abnormal findings.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
5
5
5
10
20

And on a physical examination in March 1990, there were no 
pertinent complaints or abnormal clinical findings other than 
a diagnosis of mild high frequency hearing loss.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
0
0
5
15
10

The veteran's wife has provided a statement as to his 
condition, mentally and physically; this is of record.


Also of record is a packet of private treatment records and 
reports from a military facility (the veteran's place of 
employment in part as a munitions inspector) from 1983-1996.  
There are several notations that he had continued migraine 
headaches on occasion similar to those described above.  
Migraines continued to be relatively well controlled with 
medication and therapy regimen including Elavil.  

In 1992 the veteran complained of some numbness in his 
fingers when he drove his truck. When he complained of 
atypical left facial and arm symptoms, a brain magnetic 
resonance imaging (MRI) in October 1992 was negative.  On a 
neurological assessment in 1993, there were no sign or 
diagnoses of peripheral neuropathy.  There was some 
indication of vascular anomalies and some of his headaches 
were said to be possibly due to vascular causes with 
associated paresthesias.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claims for 
service connection for bilateral defective hearing, tinnitus, 
and peripheral neuropathy including claimed as secondary to 
exposure to herbicides are not well grounded and must be 
denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

The Board finds that there is no competent medical evidence 
that the veteran's claimed disabilities were incurred in 
service.  In that regard, he is not shown to have defective 
hearing by VA definition.

Neither is the veteran shown to have peripheral neuropathy, 
such disorder was not found on neurological examination in 
1993.  Peripheral neuropathy, acute or subacute as 
contemplated under the special Agent Orange statutes, has not 
been found or diagnosed by any competent medical expert.

Tinnitus was not complained of or otherwise reported in 
service, and was first mentioned in the current claim.  Such 
disorder, if present, has not been linked by competent 
medical opinion to the veteran's periods of service.  

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of bilateral defective 
hearing, tinnitus, or peripheral neuropathy including claimed 
as secondary to exposure to herbicides, which have been 
linked by competent medical authority to the veteran's period 
of service on any basis.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
that his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
implausibility of the veteran's claims and the failure to 
meet his initial burden in the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision to deny his appeal for service connection for the 
disabilities at issue. 


Because the veteran has not submitted well grounded claims, 
VA is under no obligation to assist him in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  The 
Board is cognizant, however, that the Court has held that VA 
may have an obligation under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the veteran of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In the veteran's 
case, the record indicates that the veteran has identified no 
such evidence.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims of 
entitlement to service connection for bilateral defective 
hearing, tinnitus, or peripheral neuropathy including claimed 
as secondary to exposure to herbicides, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for bilateral defective 
hearing, tinnitus, and peripheral neuropathy including as 
secondary to exposure to herbicides, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
while the interviewer who conducted the Social and Industrial 
Survey had access to the veteran's claims file and reviewed 
these records, the VA psychiatric examiner specifically 
reported that the veteran reported for examination without a 
claims file or any records for review pursuant to the 
examination.  The examiner nonetheless conducted the November 
1996 examination without access to the veteran's evidentiary 
record thereby resulting in a serious procedural deficiency 
with respect to his claims for service connection for PTSD, 
adjustment disorder with depressed moods, and generalized 
anxiety disorder.

The fact that the November 1996 examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (1999) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each such disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
('[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one" (emphasis 
added)).  Accordingly, further development is warranted.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertaining to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to service connection for PTSD, adjustment 
disorder with depressed moods, and generalized anxiety 
disorder pending a remand of the case to the RO for further 
development as follows.

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD, adjustment 
disorder with depressed moods and 
generalized anxiety disorder.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding treatment reports.

3.  The RO, in light of any acquired 
additional evidence, should undertake any 
indicated development pursuant to the 
veteran's claim for service connection 
for a psychiatric disorder, especially in 
view of his claim for service connection 
for PTSD.  Accordingly, the RO should 
determine whether a stressor statement 
and verification of any claimed stressors 
should be requested.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity and 
etiology of any psychiatric disorders 
which may be present to include claimed 
PTSD, adjustment disorder with depressed 
moods, and generalized anxiety disorder.  
The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.  The 
examiner must be requested to determine 
whether any psychiatric disorder(s) found 
on examination is or are related to the 
veteran's period of active service, 
including but not limited to provision by 
the RO of verified stressors.  Any 
opinions expressed must be accompanied by 
a complete rationale.  If the examiner is 
not of the opinion that any psychiatric 
disorder(s) found on examination is or 
are related to the veteran's period of 
active service, the examiner must provide 
an opinion as to the most likely etiology 
of any psychiatric disorder(s).  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, adjustment 
disorder with depressed moods, and 
generalized anxiety disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

